Title: Draft of Robert Smith to Louis-Barbé-Charles Sérurier, 20 February 1811
From: Smith, Robert
To: Sérurier, Louis-Charles-Barbé


Sir,Department of State February 20th. 1811.
Desirous of laying before the President, with the utmost precision, the substance of our conference of this day, and knowing that verbal communications are not unfrequently misunderstood, I consider it proper to propose to you in a written form the questions, which I have had the honor of submitting to you in conversation, namely;
1st   Were the Berlin and Milan Decrees revoked in whole or in part on the first day of last November? Or have they at any time posterior to that day been so revoked? Or have you instructions from your Government to give to this Government any assurance or explanation in relation to the revocation or modification of these Decrees?
2d   Do the existing Decrees of France admit into French ports, with or without licences, American vessels laden with the produce of the United States? and under what regulations and conditions?
3   Do they admit into French ports with or without licences, American vessels laden with Articles not the produce of the United States, and under what regulations and conditions?
4   Do they permit American vessels, with or without licences, to return from France to the United States, and upon what terms and conditions?
5   Is the importation into France of any articles the produce of the United States absolutely prohibited? and if so, what are the articles so prohibited, and especially are Tobacco and Cotton.
6   Have you instructions from your Government to give to this Government any assurance or explanation in relation to the American vessels and cargoes seized under the Rambuillet Decree?
